NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-MAY-2022
                                            07:48 AM
                                            Dkt. 218 OAWST
              NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


     GEMCAP LENDING I, LLC, Plaintiff-Counterclaim
          Defendant-Appellee, v. TRENT A. BATEMAN and
          LISA J. BATEMAN, INDIVIDUALLY AND AS CO-TRUSTEES
          OF (1) THE TRENT A. BATEMAN TRUST DATED
          JANUARY 28, 2013 AND (2) THE LISA J. BATEMAN TRUST
          DATED JANUARY 28, 2013; MOUNTAIN THUNDER COFFEE
          PLANTATION INT'L INC.; Defendants-Cross Claim
          Defendants-Counterclaimants-Appellants, and
          NATURESCAPE HOLDING GROUP INT'L, INC.; and BROOKE
          DECKER, Defendants-Counterclaimants-Appellants,
          and FINANCE FACTORS LIMITED, Defendant-
          Counterclaimant-Cross Claim Plaintiff-Appellee,
          and NEW CENTURY MORTGAGE CORPORATION; and KONA'S
          BEST NATURAL COFFEE, LLC, Defendants-Cross Claim
          Defendants-Appellees, and NAN E LLC; JOHN DOES 1-
          5; JANE DOES 1-5, Defendants-Appellees and RICHARD
          ELLIS; DAVID ELLIS; JOHN TROWBRIDGE; and DOES 1-
          50, Additional Counterclaim Defendants-Appellees.


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                        (CIVIL NO. 15-1-428K)


           ORDER APPROVING STIPULATION DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Amended Stipulation and Order
Dismissing Appeal (Stipulation), filed May 11, 2022, by
Plaintiff-Counterclaim Defendant-Appellee GemCap Lending I, LLC,
the papers in support, and the record, it appears that (1) the
appeal has been docketed; (2) the parties stipulate to dismiss
the appeal and bear their own attorneys' fees and costs; (3) the
Stipulation is dated and signed by counsel for all parties
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

appearing in the appeal; and (4) dismissal is authorized by
Hawai i Rules of Appellate Procedure Rule 42(b). 1
            Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed.          The parties shall bear
their own attorneys' fees and costs.
            DATED:   Honolulu, Hawai i, May 16, 2022.

                                          /s/ Keith K. Hiraoka
                                          Presiding Judge

                                          /s/ Clyde J. Wadsworth
                                          Associate Judge

                                          /s/ Karen T. Nakasone
                                          Associate Judge




      1
         We note that we received notice that bankruptcy proceedings
concerning Defendants-Cross Claim Defendants-Counterclaimants-Appellants
Mountain Thunder Coffee Plantation Int'l Inc. and Trent Bateman, and
Defendant-Counterclaimant-Appellant Naturescape Holding Group Int'l Inc. have
been closed pursuant to final decrees entered in each of those proceedings.

                                      2